DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 12/07/2021 with respect to claims 1, 4 – 10, and newly added claims 11 – 13 have been considered but are moot in view of the new ground(s) of rejection.
 
Applicant has amended the claims to overcome the objection to the specification provided in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Awazu (US PgPub No. 2009/0073275) in view of KOZUKA (US PgPub No. 2018/0061026).
Regarding claim 1, Awazu teaches an imaging apparatus comprising at least one memory and at least one processor (figure 5; an imaging apparatus comprising at least one memory and at least one processor) which function as: a generating unit configured to generate output image data on a basis of captured image data (figure 6 – 7, 9 – 10, and 12 – 13; generate output image data on a basis of captured image data); an obtaining unit configured to obtain a characteristic value from the output image data (figure 11 item ST15, figure 14 item ST25, also paragraphs 0011 - 0013, 0057, 0072, 0074, and 0079; obtain a characteristic value from the output image data); and an output unit configured to output the output image data and characteristic information based on the characteristic value (figures 11 and 14; an output unit configured to output the output image data and characteristic information based on the characteristic value), wherein in a case where an image area of the output image data includes a first area which is an image area of the captured image data and a second area which is an image area of predetermined image data (figures 6 – 7, 9 – 10, and 12 – 13; wherein in a case where an image area of the 
However, Awazu fails to teach wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data. KOZUKA, on the other hand teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data.
More specifically, KOZUKA teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data (paragraphs 0160 – 0168; wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu because KOZUKA teaches in at least paragraph 0168 image tone will be improved thereby improving the imaging in Awazu.

	Regarding claim 4, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, Awazu teaches wherein the output unit outputs the output image data and the information to a display apparatus (figure 5 item 30 also figures 6 – 7, 9 – 10, and 12 – 13).

Regarding claim 5, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, Awazu teaches wherein the predetermined image data is image data added to adjust an aspect 

	Regarding claim 6, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, Awazu teaches wherein the predetermined image data is image data added to indicate image-capture information or playback information relating to the output image data (figures 8, 11, and 14; project light and capture).

	Regarding claim 7, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, Awazu teaches wherein in a case where an image area of the output image data includes the first area which is the image area of the captured image data and the second area which is the image area of the predetermined image area, the obtaining unit further obtains a characteristic value for an entire image area of the output image data (figures 6 – 7, 9 – 10, and 12 – 13; wherein in a case where an image area of the output image data includes the first area which is the image area of the captured image data and the second area which is the image area of the predetermined image area, the obtaining unit further obtains a characteristic value for an entire image area of the output image data).
However, Awazu fails to teach wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data. KOZUKA, on the other hand teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu because KOZUKA teaches in at least paragraph 0168 image tone will be improved thereby improving the imaging in Awazu.

	Regarding claim 8, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, Awazu teaches wherein the output unit further outputs area information indicating an image area for which the characteristic value is obtained (figures 6 – 7, 9 – 10, and 12 – 13; wherein the output unit further outputs area information indicating an image area for which the characteristic value is obtained).
However, Awazu fails to teach wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data. KOZUKA, on the other hand teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data.
More specifically, KOZUKA teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data (paragraphs 0160 – 0168; wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA 

	Regarding claim 9, Awazu teaches a control method of an imaging apparatus (figure 5; a control method of an imaging apparatus), comprising: generating output image data on a basis of captured image data (figure 6 – 7, 9 – 10, and 12 – 13; generating output image data on a basis of captured image data); obtaining a characteristic value from the output image data (figure 11 item ST15, figure 14 item ST25, also paragraphs 0011 - 0013, 0057, 0072, 0074, and 0079; obtaining a characteristic value from the output image data); and outputting the output image data and characteristic information based on the characteristic value (figures 11 and 14; outputting the output image data and characteristic information based on the characteristic value), wherein in a case where an image area of the output image data includes a first area which is an image area of the captured image data and a second area which is an image area of predetermined image data (figures 6 – 7, 9 – 10, and 12 – 13; wherein in a case where an image area of the output image data includes a first area which is an image area of the captured image data and a second area which is an image area of predetermined image data), a characteristic value for the first area is obtained (figures 11 and 14; a characteristic value for the first area is obtained).
However, Awazu fails to teach wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data. KOZUKA, on the other hand teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu because KOZUKA teaches in at least paragraph 0168 image tone will be improved thereby improving the imaging in Awazu.

	Regarding claim 10, Awazu teaches a non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method of an imaging apparatus (paragraph 0046 - 0048), the control method comprising: generating output image data on a basis of captured image data (figure 6 – 7, 9 – 10, and 12 – 13; generating output image data on a basis of captured image data); obtaining a characteristic value from the output image data (figure 11 item ST15, figure 14 item ST25, also paragraphs 0011 - 0013, 0057, 0072, 0074, and 0079; obtaining a characteristic value from the output image data); and outputting the output image data and characteristic information based on the characteristic value (figures 11 and 14; outputting the output image data and characteristic information based on the characteristic value), wherein in a case where an image area of the output image data includes a first area which is an image area of the captured image data and a second area which is an image area of predetermined image data (figures 6 – 7, 9 – 10, and 12 – 13; wherein in a case where an image area of the output image data includes a first area which is an image area of the captured image data and a second area which is an image area of 
However, Awazu fails to teach wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data. KOZUKA, on the other hand teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data.
More specifically, KOZUKA teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data (paragraphs 0160 – 0168; wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu because KOZUKA teaches in at least paragraph 0168 image tone will be improved thereby improving the imaging in Awazu.

	Regarding claim 11, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, KOZUKA teaches wherein the predetermined image is black bar image data, and the second area is arranged to top or bottom of an image area of the output image data, or to left or right of the image area of the output image data (figures 23 – 24; wherein the predetermined image is black bar image data, and the second area is arranged to top or bottom of an image area of the output image data, or to left or right of the image area of the output image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA 

	Regarding claim 12, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, KOZUKA teaches wherein the at least one memory and the at least one processor (figures 3, 8, 13, 17, and 21) further function as a determining unit configured to determine whether or not the output image data includes the black bar image data (paragraphs 0005, 0080, 0169 – 0170 also figures 23 – 24; a determining unit configured to determine whether or not the output image data includes the black bar image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu to improving displaying while playback thereby improving display of Awazu.

	Regarding claim 13, as mentioned above in the discussion of claim 1, Awazu in view of KOZUKA teach all of the limitations of the parent claim.  Additionally, KOZUKA teaches wherein the output image data is image data including a plurality of scenes, and the obtaining unit obtains characteristic value of each of the plurality of scenes (figures 11 and 14; wherein the output image data is image data including a plurality of scenes, and the obtaining unit obtains characteristic value of each of the plurality of scenes).

More specifically, KOZUKA teaches wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data (paragraphs 0160 – 0168; wherein the characteristic value indicating the MaxCLL or MaxFALL of the output image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of KOZUKA with the teachings of Awazu because KOZUKA teaches in at least paragraph 0168 image tone will be improved thereby improving the imaging in Awazu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan

02/08/2022